Title: To George Washington from Peter Hog, 13 October 1755
From: Hog, Peter
To: Washington, George



Sir
Fort Dinwiddie 13th Octobr 1755

I am Oblidged to send this wt. the Weekly Return under Cover with other Letters to Colo. Stevens the Barracks are finished. But not a Tree cut down further than we Used, for want of Iron to make Axes, all being Employed in getting timber for the Cooper who began Yesterday. Majr Lewis has not yet Sent up the Salt Iron &c. nor doe I hear that he spoke to any person on this side the Ridge to fetch them; it is now Winter here and the food destroyed by the Severe frosts we have had, the Magazine is not finished for Want of Nails, nor can the Cattle be killed till the Salt Comes up. I have been Oblidged to pay Seven days hire for a horse to fetch a Load of Salt from the Courtho. for present Use & pay 8/ ⅌ busl there, pray order up the things wanted as fast as possible, I am under a Necessity to send Scattering parties all abroad to quite the distant Ihabitants, who will not remain on their farms while their husbands are gone over the Ridge. The Louisa Company under Capt. Fox marched out from Dickisons fort abt 10 agoe with 4 of the Inhabitants of Green Briar and the first Night after they got there one of the Country Men was killed & Scalped ⟨illegible⟩ by the Indians[.] They continued 2 or 3 days there & returned complaining of Hunger & Hardships after Devouring 2 beeffs & a sufficient quantity of potatoes[.] This is all the good they have done and the only Expedition they have Undertook notwithstanding they were fired with military Courage & greatly desireous of doing something Glorious for their King & Country when Mr John Todd preached to them a Military Sermon Mentd in the Gazette 19th Septr[.] These Volunteers have not been of half the Use to the Inhabitants of Green Briar as a

Serjts Command placed there in a fort would have been, and Unless a Command can be Sent up there in 3 Weeks all the Crops will fall a prey to the Indians as well as the Stock of Cattle not yet got up, I am with respect Sir Your Very hume Servt

Petr Hog

